Application DENIED. Defendants shall file the Affidavit at Dkt. No. 23 without redactions. The
                                                                                                     USDC SDNY
proposed redactions in Dkt. No. 23 address do not address trade secrets, sources of business
information or other sensitive topics sufficient to warrant sealing. The vast majority of the        DOCUMENT
information for which Defendants seek redaction is available in the publicly filed Complaint (Dkt.   ELECTRONICALLY FILED
No. 1), the SAT "Terms and Conditions" document (Dkt. No. 8-1), the transcript from the July 18,     DOC #:
2019, conference (Dkt. No. 12) and in filings concerning arbitration (Dkt. Nos. 8, 16, 19). SO       DATE FILED: 2/18/2020
ORDERED.
Dated: February 18, 2020                                                                                      Alan E. Schoenfeld
               February 14, 2020                                                                                  +1 212 937 7294 (t)
                                                                                                                  +1 212 230 8888 (f)
               VIA ECF                                                                               alan.schoenfeld@wilmerhale.com



               Honorable Lorna G. Schofield
               United States District Court
               Thurgood Marshall United States Courthouse
               40 Foley Square
               New York, New York 10007
                   Re:       John Doe #1 et al. v. The College Board, No. 19-cv-6660 (LGS)

               Dear Judge Schofield,

                       This firm represents the College Board in the above-referenced matter. I write pursuant
               to the Court’s Order dated February 10, 2020, ECF No. 20, which called for the submission of
               additional evidence and invited the parties to submit a motion to seal, as appropriate. Consistent
               with that Order and the Court’s Individual Rules, the College Board has filed a provisionally
               redacted Affidavit of Camille Thompson. ECF No. 24. The College Board requests that the
               Court so-order the proposed highlighted redactions at ECF No. 23.

                       “Although the common law right of public access to judicial documents is firmly rooted
               in our nation’s history, this right is not absolute, and courts must balance competing
               considerations against the presumption of access.” Allianz Global Investors GMBH v. Bank of
               Am. Corp., No. 18 Civ. 10364, ECF No. 293 (S.D.N.Y. Sept. 17, 2019) (Schofield, J.) (internal
               quotation marks and alterations omitted) (quoting Lugosch v. Pyramid Co. of Onondaga, 435
               F.3d 110, 119-20 (2d Cir. 2006)). These competing considerations include, among others, “trade
               secrets and sources of business information that might harm a litigant’s competitive standing,”
               Dodona I, LLC v. Goldman, Sachs & Co., 119 F. Supp. 3d 152, 155 (S.D.N.Y. 2015), as well as
               the privacy interests of minors, see P.M. v. Evans-Brant Cent. Sch. Dist., 2008 WL 4379490, at
               *3 (W.D.N.Y. Sept. 22, 2008).

                       The College Board submits that the proposed redactions at ECF No. 23 are narrowly
               tailored and that the privacy interests protected by those redactions overcome the presumption of
               public access. These redactions are especially appropriate given the unusually sensitive topics
               implicated here. This is not a run of the mill commercial dispute. To substantiate the issues
               discussed at the July 18, 2019 hearing, Ms. Thompson’s affidavit must address highly sensitive
               matters, including the misconduct of minor students as well as the College Board’s procedures
               for handling cases of test taker misconduct. How the College Board identifies misconduct on the
               SAT is the College Board’s version of the formula for Coke: highly confidential, trade secret,
               and core to its business and the public interest it serves.

                    Failure to safeguard this information would not only prejudice the College Board’s
               commercial interests, but it could also make its misconduct detection procedures more
Hon. Lorna G. Schofield
February 14, 2020
Page 2


vulnerable to circumvention. This is not a remote threat. See, e.g., Hurtado, College Board
Targets SAT Loophole in Bid to Avert Cheating, Bloomberg (May 17, 2019)
https://www.bloomberg.com/news/articles/2019-05-17/sat-loophole-targeted-by-college-board-
in-bid-to-avert-cheating; Dudley, How test-prep companies swiftly exposed the brand-new SAT,
Reuters (March 28, 2016), https://www.reuters.com/investigates/special-report/college-sat-two;
Anderson, 20 Students Now Accused in L.I. Case on Cheating, The New York Times (Nov. 22,
2011), https://www.nytimes.com/2011/11/23/education/more-students-charged-in-long-island-
sat-cheating-case.html.

        Courts regularly permit sealing where disclosure threatens commercial harm or
competitive disadvantage. See, e.g., Dalla-Longa v. Magnetar Capital LLC, No. 19-cv-11246,
ECF No. 26 (S.D.N.Y. Jan. 20, 2020) (Schofield, J.) (“But for the redactions identified below,
the proposed redactions are necessary to prevent unauthorized dissemination of confidential
business information.”); Louis Vuitton Malletier S.A. v. Sunny Merch. Corp. 97 F. Supp. 3d 485,
511 (S.D.N.Y. 2015) (redactions of “confidential business information” including “internal
business documents” and “information about [ ] business operations” held “justified”); Dodona I,
LLC, 119 F. Supp. 3d at 156 (granting request to seal information concerning “trading strategies,
objectives and transactions”); see also Standard Inv. Chartered, Inc. v. Fin. Indus. Regulatory
Auth., Ind., 347 F. App’x 615, 616-17 (2d Cir. 2009) (presumption was overcome where
disclosure would subject party to financial harm and competitive disadvantage).

        Filing under seal is also appropriate where, as here, it could undermine the College
Board’s efforts to detect and thwart misconduct. Louis Vuitton Malletier, 97 F. Supp. 3d at 511
(sealing Louis Vuitton’s “enforcement policies and investigation information”); see also Encycl.
Brown Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp. 2d 606, 614 (S.D.N.Y. 1998) (allowing
sealing where disclosure “may provide valuable insights into a company’s current business
practices that a competitor would seek to exploit”).

       For the foregoing reasons, the College Board respectfully requests the Court so-order its
proposed redactions at ECF No. 23.

       We are, of course, available to discuss this or any other matter.

Respectfully submitted,



/s/ Alan E. Schoenfeld
Alan E. Schoenfeld

cc:    All counsel of record (via ECF)
